Title: To James Madison from Johann Friedrich Le Plat Plat, 17 February 1817
From: Plat, Johann Friedrich Le Plat
To: Madison, James



Sir:
Merseburg an der Saale in Sachsen den 17 febr. 1817.

In öffentlichen Blättern ist unter dem Artikel Baltimore den 2 Febr 1816 bekannt gemacht, dass Euer Excellence die Absicht haben, in den vereinigten Staaten von Nordamerika, zur Vergrösserung des innern Verkehrs, mehrere schiffbare Kanäle anlegen, die Flüsse, so weit sie es noch nicht sind, schiffbar machen, und an diesen solche Baue ausführen zu lassen, dass sie Künftig durch die Ŭberschwemmung nicht mehr so schädlich als bisher werden Können.
Seit 33 Jahren habe ich mich mit dem praktischen Wasserbau aller Art beschäftigt und während dieser Zeit nicht nur zu meiner Vervollkommnung in dieser Wissenschaft, mehrere Reisen in die Dänischen, Deutschen und einen Theil der französischen Staaten gemacht, sondern mich vorzüglich zur Erlernung dieses Fachs lange in Holland, wo die Wasserbaue einheimisch sind, aufgehalten.  Auch habe ich beim Wasserbauwesen, 22 Jahre im Hannöverschen, wo ich geboren bin, in öffentlichen Diensten gestanden, aus welchen ich im Jahr 1806 von dem König von Sachsen zur Direktion des Wasserbaus in seinen Staaten, berufen wurden, durch die Theilung dieses Landes nach dem letzten berüchtigten Kriege, aber mit an den Preussischen Staat gekommen bin, in welchem ich die Stelle als Regierungs- und Wasserbaurath erhalten habe, and in 27 Kreisen die Direktion der Wasserbaue, worunter auch die Schiffbarmachung der Saale durch Uferbaue und Schleusen, zu 228 Fus lang und 18 Fus breit, gehört, führen muss.  Ich habe also Gelegenheit gehabt im Wasserbaufache viele Erfahrungen zu machen, und bin im Stande dazu angemessene Vorschläge zu thun, weshalb es mir sehr angenehm seyn würde, wenn es Euer Excellence gefiel, mir einige nähere Nachricht von den in den Vereinigten Staaten noch auszuführenden Wasserbauen geben zu lassen, um dabei mit meinem Rathe wo möglich nützlich werden zu Können, wofür ich übrigens nicht die mindeste Belohnung verlange, und diesen Antrag, der blos durch meine Wissbegierde veranlasset ist, Keineswegs als eine Zudringlichkeit betrachtet wissen will; Nur bitte ich um geneigte Entschuldigung, dass ich solchen in meiner Muttersprache thue, weil mir diese im Schreiben am gelaüfigsten ist, ob ich gleich mehrere Sprachen verstehe und spreche, und weshalb ich Euer Excellence gehorsamst bitte, wenn Sie mich mit einer Antwort beehren wollen, solche in englischer Sprache abfassen zu lassen.  Mit Ehrerbietung beharre Euer Excellence gehorsamster

Johann Friedrich le PlatKönig. Preuss. Regierungs- und Wasserbaurath.


